DETAILED ACTION
This is first office action on the merits in response to the application filed on 04/13/2022. 
Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objection:
Claim objection is withdrawn based on amendment.
Rejection under 35 USC § 112:
112 rejection is withdrawn based on amendment.
Rejection under 35 USC § 103:
Zou teaches indication of termination of tokenization continuity mode, Mattson teaches replacing temporary token with long-term token. The examiner agrees Zou in view of Mattson does not teach “replacing token based on an indication”. Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 recites “replace based on another identifier identifying the tokenization continuity mode”, the specification fail to provide description of the limitation. Dependent claims are rejected as they depend on claim 1, 8 and 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7-8, 10-12, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 9600508 B1; hereinafter, “Zou”) and further in view of Mattsson et al. (US 20150095367 A1; hereinafter, “Mattsson”) and Singer et al. (US 9331998 B2; hereinafter, “Singer”).
With respect to claim 1, 8 and 15:
Zou teaches:
receive clear text data for long-term tokenization. (In such an embodiment, the data layer service 121, responsive to a data block tokenization call 129 to store the data block 137 in the data store 111, generates a valid data token 141, which is returned to the calling service 117. See at least Col 3: 53-56)
receive an indication to discontinue long-term tokenization of the clear text data; implement a tokenization continuity mode based on receiving the indication to discontinue long-term tokenization of the clear text data, wherein, when implementing the tokenization continuity mode, the one or more processors, are to. (In some embodiments, services 117 may comprise a token access library 128 to facilitate the storage of data blocks 137 in the data store 111 and the obtaining of valid data tokens 141 via the data layer service 121. In some embodiments, the token access library 128 comprises functionality which determines if a data block tokenization call 129 is successfully completed by the data layer service 121 or if the data store 111 is unavailable. Responsive to the data block tokenization call 129 being unsuccessful or the data store 111 being unavailable. See at least Col 3: 26-35)
obtain a predetermined identifier associated with the tokenization continuity mode; generate a temporary token associated with the clear text data, where in the temporary token is based on the predetermined identifier. (The temporary data token 144 comprises an identifier or other data differentiating it from a valid data token 141. The token management application 124 may then generate a temporary data token 144 as will be described later. See at least Col 3:37-39 and Col 4: 25-27)
store the temporary token and the clear text data in a data structure. (For example, the data block tokenization calls 129 may be stored in a relational database or other data structure which associates data block tokenization calls 129, valid data tokens 141, temporary data tokens 144, and potentially other data to facilitate the operations of the token management application 124. See at least Col 4: 36-42)
receive an indication to terminate the tokenization continuity mode; generate a long-term token associated with the clear text data based on receiving the indication to terminate the tokenization continuity mode. (At some point while the token management application 124 is querying the data layer service 121, the data store 111 becomes available. This allows the data layer service 121 to complete the data block tokenization call 129. The data block 137 corresponding to the data block tokenization call 129 is stored in the data store 111. The data layer service 121 then issues a valid data token 141 for the data block tokenization call 129 to the token management application 124. See at least Col 6: 56-64)

Zou does not teach replace […] the temporary token with the long-term token. However, 
Mattsson teaches replace […] the temporary token with the long-term token. (For instance, if the back-end client receives data tokenized with a single-use token, the back-end client can query the token mapper 118 with the portion of the tokenized data including a single-use token to identify an associated multi-use token, and can replace the single-use token portion of the tokenized data with the multi-use token to create retokenized data. Such embodiments allow the back-end client to convert data tokenized within a first domain to data tokenized within a second domain. See at least Para. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic transaction system as disclosed by Zou to replace temporary token with long-term token with the feature as taught by Mattson to have unified token mapping in different domains as suggested by Mattsson.

Zou in view of Mattsson does not teach (in italic) replace, based on the indication [to terminate the tokenization continuity mode]. However,
Singer teaches (in italic) replace, based on the indication [to terminate the tokenization continuity mode]. (responsive to receipt of the indication from the device that the server is to be added, to generate a temporary machine authentication token for said server, and to provide a replacement longer expiration machine authentication token. Claim 18, Col 5:60-Col 6:3).
Zou teaches the indication of termination of continuity mode. Mattsson teaches replacing temporary token with long-term token. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic transaction system as disclosed by Zou in view of Mattsson to replace token based on the indication with the feature as taught by Singer to efficiently switching between temporary and long-term tokens.

Claim 8, a non-transitory computer-readable medium with the same scope as claim 1, is rejected.
Claim 15, a method with the same scope as claim 1, is rejected.
With respect to claim 3, 10 and 17:
Zou further teaches implement a recovery mode based on receiving the indication to terminate the tokenization continuity mode, wherein, when implementing the recovery mode, the one or processors are to: generate a recovery file including the long-term token and the temporary token; send the recovery file to another device; and cause the another device to perform an action based on receiving the recovery file. (In further embodiments, the token management application 124 may communicate a notification to a notification service 127 to notify one or more services 117 that the valid data token 141 is available. In some embodiments, the notification may comprise the valid data token 141. In other embodiments, the services 117 may initiate an API call or otherwise obtain the valid data token 141 from the token management application 124 responsive to the notification. The valid data token 141 may also be communicated to the services 117 by another approach. See at least Col 7: 35-53)
Claim 10, a non-transitory computer-readable medium with the same scope as claim 3, is rejected.
Claim 17, a method with the same scope as claim 3, is rejected.
In addition with respect to “cause the device to perform an action based on receiving the recovery file” is intended use of “a device” and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 4, 11, and 18:
Zou further teaches implement a recovery mode based on receiving the indication to terminate the tokenization continuity mode, wherein, when implementing the recovery mode, the one or processors are to: determine an unprocessed batch file containing the clear text data associated with the long-term token; detokenize the clear text data to remove the long-term token; and send the unprocessed batch file to a transaction backend device for processing. (The token management application 124 may store pending data block tokenization calls 129 in a token management data store 112. The data block tokenization calls 129 are those data block tokenization calls 129 which could not be completed by the data layer service 121 due to the data store 111 being unavailable. The pending data block tokenization calls 129 are then stored in the token management data store 112 to allow the token management application 124 to query the data layer service 121 on behalf of the services 117. At some point while the token management application 124 is querying the data layer service 121, the data store 111 becomes available. This allows the data layer service 121 to complete the data block tokenization call 129. See at least Col 4: 32-42, Col5:2-9 and Col6:56-59)
Claim 12, a non-transitory computer-readable medium with the same scope as claim 4, is rejected.
Claim 19, a method with the same scope as claim 4, is rejected.
With respect to claim 5, 12 and 19:
Zou further teaches encrypt the data structure containing the temporary token and the clear text data. (Additionally, the data layer service 121 may perform encryption or decryption operations on data embodied in data block 137. See at least Col 3: 57-59)
Claim 11, a non-transitory computer-readable medium with the same scope as claim 5, is rejected.
Claim 18, a method with the same scope as claim 5, is rejected.
With respect to claim 7 and 14:
Zou further teaches wherein the clear text data comprises at least one of: a payment card number, an account number, a personal identification number (PIN), or a user identifier. (For example, a service 117 may store credit card or other payment data into the data store 111 via a data block tokenization call 129 to the data layer service 121 after being obtained from a client 104. See at least Col 3: 60-63)
Claim 14, a non-transitory computer-readable medium with the same scope as claim 7, is rejected.
Claim 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 9600508 B1; hereinafter, “Zou”) and further in view of Mattssonet et al. (US 20150095367 A1; hereinafter, “Mattsson”) and Singer et al. (US 9331998 B2; hereinafter, “Singer”) and Eberlein (US 20070239800 A1; hereinafter, “Eberlein”).
Zou further teaches wherein the one or more processors are further to: receive, from another device, a request for the clear text data; and send, to the another device, the […] based on receiving the request. (When a service 117 actually requires the payment data, such as a payment processing service 117, the service 117 may then query the data layer service 121 with the valid data token 141 to obtain the payment data for processing. See at least Col 3: 65-Col4:2)

Zou in view of Mattsson and Singer does not teach send temporary token based on the request. However, 
Eberlein teaches send temporary token based on the request. (To implement the update control policies, when a client requests a read of data from the database, the server 120 generates an "update token" and sends it to the client along with the requested data being read. See at least Para. [0015]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic transaction system as disclosed by Zou in view of Mattsson and Singer to send token to user based on request with feature as taught by Eberlein to maintain updated data on both user and server as suggested by Eberlein.
Claim 9, a non-transitory computer-readable medium with the same scope as claim 2, is rejected.
Claim 16, a method with the same scope as claim 2, is rejected.
Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 9600508 B1; hereinafter, “Zou”) and further in view of Mattssonet et al. (US 20150095367 A1; hereinafter, “Mattsson”) and Singer et al. (US 9331998 B2; hereinafter, “Singer”) and Schlesinger et al. (US 20180005239 A1; hereinafter, “Schlesinger”).
Zou further teaches 
wherein the temporary token includes: the identifier, […]. (The temporary data token 144 comprises an identifier or other data differentiating it from a valid data token 141. See at least Col 4: 25-27)
a variable portion, wherein the variable portion is based on characters present in the clear text data, […]. (The valid data token 141 comprises a unique identifier or potentially other data indicative of a corresponding stored data block 137. The unique identifiers of the valid data token 141 facilitate access to the corresponding stored data block 137 by services 117 querying the data layer service 121. Col 4: 7-11). It would have been understood to one with ordinary skill that temporary token would be generated using the same manner.

Zou in view of Mattsson and Singer does not teach the following limitation, however, Schlesinger teaches:
wherein the identifier is between six and eight characters; and wherein the variable portion is between seven and nine characters; wherein the validation portion is one character. (For example, in a 16-digit unique identifier, the first 5 digits may be randomly generated numbers/characters, the 6.sup.th digit may indicate a version of the user 105's mobile app, and the 7.sup.th through 12.sup.th digits may be portions of the user 105's SSN. Particular portions the SSN may be selected, such as the first three digits and the last four digits. The portions of the SSN may be arranged in a particular order and inserted in the unique identifier. Different sizes/formats/conventions of the unique identifier may be used as needed and changed periodically or randomly to improve security. See at least Para. [0057]-[0058]). It would have been understood that it is merely design choice to set any length size to a token.
a validation portion used to validate of the temporary token. (At step 306, a unique code/token for customer identity validation may be generated. the 14.sup.th digit of the unique identifier may be designated for indicating the unique identifier's expiration, the 15.sup.th digit of the unique identifier may be another randomly generated alphanumeric character. See at least Para. [0057]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic transaction system as disclosed by Zou in view of Mattsson and Singer to generate a unique and customized token with the feature as taught by Schlesinger to improve security as suggested by Schlesinger.
Claim 13, a non-transitory computer-readable medium with the same scope as claim 6, is rejected.
Claim 20, a method with the same scope as claim 6, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627. The examiner can normally be reached 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685